Case 21-16520-JNP             Doc 21-1 Filed 08/16/21 Entered 08/16/21 11:31:28                 Desc
                                    Certification Page 1 of 3




 UNITED STATES BANKRUPTCY COURT
 DISTRICT OF NEW JERSEY
 Caption in Compliance with D.N.J. LBR 9004-l(b)


 Joseph Lubertazzi, Jr., Esq.
 Franklin Barbosa, Jr., Esq.
 McCarter & English, llp
 100 Mulberry Street
 Newark, New Jersey 07102
 (973) 622-4444
 ilubertazzi@mccarter.com
 fbarbosa@mccarter.com

 Counselfor Tiger Finance, LLC

 In re:                                                 Chapter 11

 ALUMINUM          shapes,    L.L.C.,                   Case No. 21-16520 (JNP)

                           Debtor.


                       CERTIFICATION OF STEVEN E. FOX IN
               SUPPORT OF APPLICATION FOR ADMISSION PRO HAC VICE

          Steven E. Fox certifies, pursuant to 28 U.S.C. § 1746, as follows:

          1.       1 am an attorney with Riemer & Braunstein LLP which maintains an address of

Times Square Tower, Suite 2506, Seven Times Square, New York, New York 10036.

          2.       1 make this certification in support of my application (the “Application”) pursuant

to the rule 9010-1 of the Local Rules of the United States Bankruptcy Court for the Distriet of New

Jersey (the “Local Rules”), for admission to the Bankruptcy Court pro hac vice. 1 request to be

admitted pro hac vice to serve as co-counsel to Tiger Finance, LLC in connection with the above-

captioned matter.

          3.       1 am and have been a member in good standing of the bar of the State of New York

since 1987. 1 am also admitted to practice before the following courts:




MEl 37232170V. 1
Case 21-16520-JNP            Doc 21-1 Filed 08/16/21 Entered 08/16/21 11:31:28                   Desc
                                   Certification Page 2 of 3




 Court                                                             Year of Admission
 U.S. District Court, Southern District of New York                1/14/1987
 U.S. District Court, Eastern District of New York                 10/25/1993
 U.S. District Court, Northern District of New York                7/2/2012
 U.S. District Court, Northern District of Illinois                10/23/2002
 U.S. District Court, Southern District of Ohio                    2/5/2004


         4.        1 am, and have remained, a member in good standing of said bars at all times. No

disciplinary proceedings are pending against me in any jurisdiction and no discipline has

previously been imposed on me in any jurisdiction.

         5.        I am familiar with the circumstances surrounding the above-captioned bankruptcy

case and applicable law.

         6.        I am not admitted to practice law in the State of New Jersey and therefore believe

it is necessary for me to seek pro hac vice admission in the above-captioned matter.

         7.        If admitted pro hac vice, I agree to abide by the Local Bankruptcy Rules, and to

make the payments to William T. Walsh, the Clerk of the United States District Court for the

District of New Jersey, and the New Jersey Lawyer’s Fund for Client Protection as provided in

Rule 101.1 of the Local Rules of the United States District Court for the District of New Jersey.

         8.        I agree to (i) abide by the Court Rules for the United States District Court for the

District of New Jersey and the United States Bankruptcy Court for the District of New Jersey, (ii)

immediately notify this Court of any matter affecting my standing in any court to which I am

admitted; and (iii) have all pleadings, briefs, and other papers filed with this Court signed by an

attorney of record authorized to practice in the State of New Jersey.




MEl 37232170V. I
Case 21-16520-JNP          Doc 21-1 Filed 08/16/21 Entered 08/16/21 11:31:28                   Desc
                                 Certification Page 3 of 3




         I certify under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and information.

Dated; August \Le> ,2021



                                                        Steven E. Fox




 MEl 37232170V.1
